 



Exhibit 10.19
NOTE: Portions of this Exhibit are the subject of a Confidential Treatment
Request by the Registrant to the Securities and Exchange Commission (the
“Commission”). Such portions have been redacted and are marked with a “[***]” in
place of the redacted language. The redacted information has been filed
separately with the Commission.
RESEARCH, DEVELOPMENT AND COMMERCIALIZATION AGREEMENT
by and between
Sangamo BioSciences, Inc.
and
Juvenile Diabetes Research Foundation International

 



--------------------------------------------------------------------------------



 



Table of Contents

                      Page  
ARTICLE I
  DEFINITIONS     2  
1.1
  Affiliate     2  
1.2
  Agreement     2  
1.3
  Applicable Law     2  
1.4
  Application     2  
1.5
  Award     2  
1.6
  Award Received     3  
1.7
  Commercially Reasonable Efforts     3  
1.8
  Confidential Information     3  
1.9
  Controlled     3  
1.10
  Default     3  
1.11
  Diabetes     3  
1.12
  Dispute     3  
1.13
  Dollars     3  
1.14
  Effective Date     4  
1.15
  FDA     4  
1.16
  Field     4  
1.17
  First Commercial Sale     4  
1.18
  [***]     4  
1.19
  Funding Date     4  
1.20
  GAAP     4  
1.21
  Indemnitee     4  
1.22
  Interruption     4  
1.23
  Interruption License     5  
1.24
  Interruption Notice     5  
1.25
  Interruption Response     5  
1.26
  JDRF     5  
1.27
  JDRF Designees     5  
1.28
  JDRF Indemnitee     5  
1.29
  JDRF Interruption License Technology     5  

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

-i-



--------------------------------------------------------------------------------



 



Table of Contents
(CONTINUED)

                      Page  
1.30
  JDRF Patents     5  
1.31
  JDRF Studies     5  
1.32
  Joint Invention     5  
1.33
  Joint Research Advisory Committee     5  
1.34
  Major Markets     6  
1.35
  Matched Funds     6  
1.36
  Milestones     6  
1.37
  Net Sales     6  
1.38
  Owner     7  
1.39
  Party(ies)     7  
1.40
  Patents     7  
1.41
  Person     7  
1.42
  Policies     7  
1.43
  Primary Statistical Analysis     7  
1.44
  Prime Rate     8  
1.45
  Principal Investigator     8  
1.46
  Product     8  
1.47
  Program Material     8  
1.48
  Qualified Subject     8  
1.49
  Quarterly Report     8  
1.50
  Recipient     8  
1.51
  Recipient Notice Requirement     8  
1.52
  Registration     8  
1.53
  Regulatory Approval     8  
1.54
  Research Plan     9  
1.55
  Research Program     9  
1.56
  Research Termination Date     9  
1.57
  Sangamo     9  
1.58
  Sangamo Designees     9  
1.59
  Sangamo Indemnitee     9  

-ii-



--------------------------------------------------------------------------------



 



Table of Contents
(CONTINUED)

                      Page  
1.60
  Sangamo Party     9  
1.61
  Sangamo Patents     9  
1.62
  Sangamo Research Program Technology     9  
1.63
  Surrogate Endpoint Data     10  
1.64
  Territory     10  
1.65
  Therapeutic Candidate     10  
1.66
  Third Party     10  
ARTICLE II
  RESEARCH PROGRAM     10  
2.1
  Overview     10  
2.2
  Commencement of the Research Program     10  
2.3
  Research Diligence     11  
 
  2.3.1 Generally     11  
 
  2.3.2 Obligations of Sangamo     11  
2.4
  Modifications to JDRF Studies     12  
2.5
  Joint Research Advisory Committee     12  
 
  2.5.1 Composition and Purposes     12  
 
  2.5.2 Meetings     13  
 
  2.5.3 Discussions/Recommendations     14  
2.5.4
  Expenses     15  
2.6
  Delivery of Adverse Event Data to the JRAC     15  
ARTICLE III
  RESEARCH FUNDING; RECORDS     15  
3.1
  Research Funding     15  
 
  3.1.1 Payments     15  
 
  3.1.2 Limitations     15  
 
  3.1.3 Matched Funds     16  
 
  3.1.4 Payments     17  
 
  3.1.5 Competition     17  
3.2
  Records; Reporting Obligations; Audits     17  
 
  3.2.1 Records     17  
 
  3.2.2 Audit     17  

-iii-



--------------------------------------------------------------------------------



 



Table of Contents
(CONTINUED)

                      Page  
 
  3.2.3 Reports; Notices     18  
ARTICLE IV
  DILIGENCE; COMPENSATION TO JDRF     20  
4.1
  Development and Commercialization of Product     20  
4.2
  Compensation to JDRF     20  
4.3
  Sales Reports     22  
4.4
  Royalties to Sangamo     24  
ARTICLE V
  CONFIDENTIALITY     24  
5.1
  Confidentiality     24  
 
  5.1.1 Definition of Confidential Information     24  
 
  5.1.2 Non-Disclosure     25  
 
  5.1.3 Required Disclosure     25  
 
  5.1.4 No Use of Confidential Information     26  
5.2
  Publicity; Use of Name     26  
ARTICLE VI
  PUBLICATION     28  
ARTICLE VII
  INDEMNIFICATION     30  
7.1
  Indemnification by Sangamo     30  
7.2
  Indemnification by JDRF     31  
7.3
  Claims Procedures     32  
7.4
  Participation; Assuming Control of the Defense     33  
7.5
  Advance Payment of Expenses     33  
7.6
  Limitation of Liability     33  
7.7
  Insurance     34  
ARTICLE VIII
  PATENTABLE INVENTIONS     35  
8.1
  Ownership     35  
8.2
  Preparation     35  
8.3
  Costs     35  
8.4
  Abandonment     36  
ARTICLE IX
  TERM AND TERMINATION     36  
9.1
  Term     36  
9.2
  Termination by JDRF With Cause     37  

-iv-



--------------------------------------------------------------------------------



 



Table of Contents
(CONTINUED)

                      Page  
9.3
  Termination for JDRF Breach     38  
9.4
  General Effect of Termination; Survival     38  
9.5
  Interruption License     39  
ARTICLE X
  REPRESENTATIONS AND WARRANTIES     43  
10.1
  Representations, Warranties and Covenants of Sangamo     43  
10.2
  Representations and Warranties of JDRF     45  
ARTICLE XI
  MISCELLANEOUS PROVISIONS     45  
11.1
  Governing Law     45  
11.2
  Dispute Resolution     45  
11.3
  Equitable Relief     47  
11.4
  Waiver     48  
11.5
  Force Majeure     48  
11.6
  Severability     48  
11.7
  Assignment     49  
11.8
  Counterparts     49  
11.9
  No Agency     49  
11.10
  Notice     50  
11.11
  Headings     51  
11.12
  Entire Agreement     51  
Exhibit A –
  Research Plan        
Exhibit B –
  Research Funding and Milestones        
Exhibit C –
  JDRF Policies and Conditions Regarding Funding of Research Involving Human
Clinical Trials        
Exhibit D –
  Form of Press Release        

-v-



--------------------------------------------------------------------------------



 



RESEARCH, DEVELOPMENT AND COMMERCIALIZATION AGREEMENT
     This Agreement (this “Agreement”) is made on this 24th day of October,
2006, by and between Sangamo BioSciences, Inc., a Delaware corporation, with its
principal office at 501 Canal Boulevard, Suite A100, Richmond, CA 94804
(“Sangamo”) and Juvenile Diabetes Research Foundation International, a
Pennsylvania nonprofit corporation with its principal offices at 120 Wall
Street, New York, NY 10005 (“JDRF”). This Agreement shall become effective on
the Effective Date (as defined below). Sangamo and JDRF are each a “Party,” and,
collectively, the “Parties.”
     WHEREAS, JDRF’s principal charitable mission is the discovery and
development of a cure for diabetes and its complications, to which JDRF brings
significant scientific and human resources and financial support;
     WHEREAS, Sangamo desires, among other things, to collect additional
clinical endpoints during the Phase II Repeat Dosing Clinical Trial of SB-509
for the purpose of understanding the mechanistic basis of efficacy and reversal
of neuropathy (as more fully described in the Research Plan); and
     WHEREAS, JDRF wishes to support the Research Program.
     NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I DEFINITIONS
     For purposes of this Agreement, the terms defined in this Article 1 shall
have the following meanings whether used in their singular or plural forms. Use
of the singular shall include the plural and vice versa, unless the context
requires otherwise:
     1.1 “Affiliate” shall mean, with respect to any Person, any other Person
who directly or indirectly, by itself or through one or more intermediaries,
controls, or is controlled by, or is under direct or indirect common control
with, such Person. The term “control” means the possession, direct or indirect,
of the power to direct or cause the direction of the management and policies of
a Person, whether through the ownership of voting securities, by contract or
otherwise. Control will be presumed if one Person owns, either of record or
beneficially, more than fifty percent (50%) of the voting stock of any other
Person.
     1.2 “Agreement” means this agreement, together with all appendices,
exhibits and schedules hereto, and as the same may be amended or supplemented
from time to time hereafter by a written agreement duly executed by authorized
representatives of each Party hereto.
     1.3 “Applicable Law” shall have the meaning set forth in Section 10.1(b).
     1.4 “Application” shall mean Sangamo’s submitted Industry Discovery &
Development Partnerships Application, dated May 12, 2006 and approved by JDRF on
June 29, 2006.
     1.5 “Award” shall mean an amount up to, but not to exceed, Three Million
Dollars ($3,000,000), which is to be paid by JDRF to Sangamo for the Research
Program in accordance with the terms, and subject to the conditions, set forth
in this Agreement.

2.



--------------------------------------------------------------------------------



 



     1.6 “Award Received” shall mean the amount of the Award actually received
by Sangamo from JDRF pursuant to this Agreement, not including any amounts
refunded to JDRF pursuant to Section 3.2.3(b).
     1.7 “Commercially Reasonable Efforts” shall mean a level of effort and
application of expertise and resources that are consistent with a continuing
intention to research, develop and commercialize the Product, including without
limitation the reasonable time during which Sangamo is engaged in active efforts
to identify a potential Third Party licensee or collaborator and negotiate a
license or collaboration arrangement with such Third Party to research, develop
and/or commercialize the Product, it being acknowledged by the Parties that
there may be delays for regulatory or other reasons that are not within
Sangamo’s or its licensee’s, sublicensee’s or transferee’s control and such
delays shall not constitute a cessation of Commercially Reasonable Efforts.
     1.8 “Confidential Information” shall have the meaning set forth in
Section 5.1.1.
     1.9 “Controlled” (except in the context of Section 1.1) shall mean the
legal authority or right of a Party to grant a license or sublicense of
intellectual property rights to the other Party hereto, or to otherwise disclose
proprietary or trade secret information to such other Party, without breaching
the terms of any agreement with a Third Party.
     1.10 “Default” shall have the meaning set forth in Section 9.2.
     1.11 “Diabetes” shall mean any one and/or all of the human diseases
commonly known as diabetes and the complications of such diseases.
     1.12 “Dispute” shall have the meaning set forth in Section 11.2(a).
     1.13 “Dollars” shall have the meaning set forth in Section 3.1.4.

3.



--------------------------------------------------------------------------------



 



     1.14 “Effective Date” shall mean the date the last Party signs this
Agreement.
     1.15 “FDA” shall mean the United States Food and Drug Administration, or
any successor agency having regulatory jurisdiction over the manufacture,
distribution and sale of drugs in the United States, and its territories and
possessions.
     1.16 “Field” shall mean the diagnosis, treatment and/or prevention of
Diabetes in humans.
     1.17 “First Commercial Sale” shall mean the first sale of the Product by
Sangamo or an Affiliate, licensee, sublicensee, transferee or successor of
Sangamo to an independent Third Party in a Major Market country following
Regulatory Approval of the Product in that country.
     1.18 “[***]” shall have the meaning set forth in Section 4.2(b).
     1.19 “Funding Date” shall mean each date set forth on Exhibit B.
     1.20 “GAAP” shall mean United States generally accepted accounting
principles, consistently applied.
     1.21 “Indemnitee” shall mean either Sangamo Indemnitee or JDRF Indemnitee,
as applicable.
     1.22 “Interruption” shall occur if, at any time before the First Commercial
Sale of the Product, Sangamo, its Affiliates, licensees, sublicensees,
transferees and/or successors, all cease to conduct, or have ceased Commercially
Reasonable Efforts with respect to, the research, development and/or
commercialization of all Products for a period of [***] consecutive days, except
that no Interruption shall be deemed to have occurred, if Sangamo, its
Affiliates, licensees, sublicensees, transferees, and/or successors suspend,
postpone or discontinue the
*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

-4-



--------------------------------------------------------------------------------



 



development or commercialization of a Product on account of (a) a serious
adverse event; (b) a clinical hold; or (c) communications with a regulatory
authority.
     1.23 “Interruption License” shall have the meaning set forth in
Section 9.5(e).
     1.24 “Interruption Notice” shall have the meaning set forth in
Section 9.5(a).
     1.25 “Interruption Response” shall have the meaning set forth in
Section 9.5(a).
     1.26 “JDRF” shall have the meaning set forth in the preamble of this
Agreement.
     1.27 “JDRF Designees” shall have the meaning set forth in Section 2.5.1.
     1.28 “JDRF Indemnitee” shall have the meaning set forth in Section 7.1.
     1.29 “JDRF Interruption License Technology” shall mean all intellectual
property, data, technical information, know-how, inventions (whether or not
patented), trade secrets, processes and methods that are (a) discovered or
developed by or on behalf of JDRF or its Affiliates, in the performance of the
Research Program or exploitation of the Interruption License under this
Agreement, (b) Controlled by JDRF, and (c) necessary or useful for the research,
development and commercialization of the Product.
     1.30 “JDRF Patents” shall mean any Patents Controlled by JDRF or its
Affiliates that claim an invention that relates to the Research Program but is
not a Joint Invention.
     1.31 “JDRF Studies” shall mean the mechanistic add-on studies for the
collection of Surrogate Endpoint Data that are described in the Application.
     1.32 “Joint Invention” shall have the meaning set forth in Section 8.1.
     1.33 “Joint Research Advisory Committee” or “JRAC” shall have the meaning
set forth in Section 2.5.1.

5.



--------------------------------------------------------------------------------



 



     1.34 “Major Markets” shall mean the United States, United Kingdom, Germany,
France, Italy and Spain.
     1.35 “Matched Funds” shall have the meaning set forth in Section 3.1.3.
     1.36 “Milestones” shall mean the performance milestones for the Research
Program set forth in Exhibit B.
     1.37 “Net Sales” means, for any period, the gross price received for the
Product sold or otherwise disposed of (other than for use as clinical supplies
or free samples) for consideration by Sangamo or its Affiliates to Third Parties
other than sublicensees, reduced by the following amounts (calculated in
accordance with GAAP consistently applied by Sangamo and its Affiliates across
its product lines), if not previously deducted from the amount invoiced: (a)
amounts actually allowed as trade, volume or quantity discounts, including early
pay cash discounts; (b) amounts repaid or credited by reason of defects,
recalls, accrued or actual returns, rebates and allowances of goods or because
of retroactive price reductions specifically identifiable to the Product;
(c) rebates and administrative fees paid to medical health care organizations in
line with approved contract terms; (d) rebates resulting from government (or
agency thereof) mandated rebate programs or chargeback programs; (e) rebates
paid to wholesalers for inventory management programs or distribution management
agreements, in accordance with Sangamo’s practice reasonably consistently
applied; (f) discounts pursuant to indigent patient programs and patient
discount programs to include coupons and vouchers to the extent included in Net
Sales; (g) retroactive and temporary price reductions that are actually allowed
or granted; (h) sales commissions paid to Third Party distributors or selling
agents (which shall not include sales organizations, whether contract or
internal to Sangamo); (i) sales or excise taxes, custom duties, and other
governmental charges (including payments made to

6.



--------------------------------------------------------------------------------



 



United Kingdom government departments under the UK Pharmaceutical Pricing
Regulatory Scheme or similar programs, and government taxes, charges or
penalties, such as French Social Security rebates, which payments need not be
calculated in accordance with GAAP) imposed directly on and actually paid by
Sangamo or its Affiliates; and (j) transportation costs, including insurance and
shipping, freight, and handling charges, to the extent billed separately to
customers.
     1.38 “Owner” shall have the meaning set forth in Section 5.1.2.
     1.39 “Party(ies)” shall have the meaning set forth in the preamble of this
Agreement.
     1.40 “Patents” means all existing patents and patent applications and all
patent applications hereafter filed, including any continuation,
continuation-in-part, division, provisional or any substitute applications, any
patent issued with respect to any such patent applications, any reissue,
reexamination, renewal or extension (including any supplementary protection
certificate) of any such patent, any confirmation patent or registration patent
or patent of addition based on any such patent, and all foreign counterparts of
any of the foregoing.
     1.41 “Person” means any individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization or government or
political subdivision thereof.
     1.42 “Policies” shall have the meaning set forth in Section 10.1(b).
     1.43 “Primary Statistical Analysis” shall mean the analysis performed of
the six (6) month follow up of all clinical endpoints of all evaluable patients
participating in Sangamo’s Phase II Repeat Dosing Clinical Trial of SB-509.

7.



--------------------------------------------------------------------------------



 



     1.44 “Prime Rate” shall mean the average prime rate published in the Wall
Street Journal during the relevant period (calculated by dividing (a) the sum of
the prime rates for each of the days during the relevant period, by (b) the
number of days in the relevant period).
     1.45 “Principal Investigator” shall mean the Chief Medical Officer of
Sangamo, who will personally conduct or supervise the Research Program.
     1.46 “Product” shall mean (a) the pharmaceutical product containing the
Therapeutic Candidate or (b) any derivatives or related products that (i) encode
a zinc finger DNA-binding protein designed to activate the expression of
vascular endothelial growth factor (VEGF-A) and (ii) result from Sangamo’s
research for treatment of diabetic neuropathy.
     1.47 “Program Material” shall have the meaning set forth in
Section 2.3.2(d).
     1.48 “Qualified Subject” is a human subject who, on enrollment into the
Research Plan, has met all of the eligibility criteria and none of the exclusion
criteria in the Research Plan and has given his or her written informed consent
to participate in the Research Plan.
     1.49 “Quarterly Report” shall have the meaning set forth in
Section 3.2.3(a).
     1.50 “Recipient” shall have the meaning set forth in Section 5.1.2.
     1.51 “Recipient Notice Requirement” shall have the meaning set forth in
Section 5.1.3.
     1.52 “Registration” shall mean, with respect to each country in the
Territory, Regulatory Approval for the Product filed in such country.
     1.53 “Regulatory Approval” shall mean, with respect to any country, all
authorizations by the appropriate governmental entity or entities necessary for
commercial sale of the Product in that country including, without limitation and
where applicable, approval of labeling, price, reimbursement and manufacturing,
in the United States final approval of a new drug application

8.



--------------------------------------------------------------------------------



 



or biologic license application, as the case may be, pursuant to the
then-applicable provisions of the Code of Federal Regulations permitting
marketing of the Product in interstate commerce in the United States, and in the
European Union final approval of a Marketing Authorization Application, or
equivalent.
     1.54 “Research Plan” means the written protocol for Sangamo’s Phase II
Repeat Dosing Clinical Trial of SB-509, that shall be attached to this Agreement
as Exhibit A upon approval by the FDA, which protocol was based on the
Application, includes the JDRF Studies, and has been approved by the FDA, as
modified from time to time by Sangamo in consultation with the FDA and in
accordance with Section 2.4.
     1.55 “Research Program” shall mean the work conducted by or on behalf of
Sangamo in furtherance of the Research Plan.
     1.56 “Research Termination Date” shall mean the date of completion of all
activities specified in the Research Plan, including all follow-ups of Qualified
Subjects and all analysis included in the JDRF Studies.
     1.57 “Sangamo” shall have the meaning set forth in the preamble of this
Agreement.
     1.58 “Sangamo Designees” shall have the meaning set forth in Section 2.5.1.
     1.59 “Sangamo Indemnitee” shall have the meaning set forth in Section 7.2.
     1.60 “Sangamo Party” shall have the meaning set forth in Section 7.1(a).
     1.61 “Sangamo Patents” shall mean any Patents Controlled by Sangamo or its
Affiliates claiming Sangamo Research Program Technology.
     1.62 “Sangamo Research Program Technology” shall mean all intellectual
property, data, technical information, know-how, inventions (whether or not
patented), trade secrets,

9.



--------------------------------------------------------------------------------



 



processes and methods that are (a) discovered or developed by or on behalf of
Sangamo or its Affiliates, in the performance of the Research Program under this
Agreement, (b) Controlled by Sangamo, and (c) necessary or useful for the
research, development and commercialization of the Product.
     1.63 “Surrogate Endpoint Data” shall have the meaning set forth in
Article VI.
     1.64 “Territory” shall mean worldwide.
     1.65 “Therapeutic Candidate” shall mean the plasmid, known as SB-509, that
encodes a zinc finger DNA-binding protein designed to upregulate the expression
of vascular endothelial growth factor (VEGF-A).
     1.66 “Third Party” shall mean any Person which is not a Party or an
Affiliate of any Party to this Agreement.
ARTICLE II RESEARCH PROGRAM
     2.1 Overview. Sangamo shall be responsible for the conduct of the Research
Program as set forth herein. JDRF shall provide the financial support
hereinafter specified, and consultation and advice as provided herein through
its participation on the JRAC as provided below.
     2.2 Commencement of the Research Program. If not commenced prior to the
Effective Date, the Research Program shall commence as soon after the Effective
Date as practicable in light of the date of the FDA’s approval of the Research
Plan. If the Research Plan is approved by the FDA after the Effective Date and
substantial changes are made to the JDRF Studies as described in the
Application, then JDRF shall have the right to terminate this Agreement within
ten (10) days following such approval of the Research Plan.

10.



--------------------------------------------------------------------------------



 



2.3 Research Diligence.
          2.3.1 Generally. Sangamo shall use Commercially Reasonable Efforts to:
(a) conduct the Research Program in accordance with the Research Plan; and
(b) satisfy and achieve the Milestones. In furtherance of the foregoing, and in
accordance with the terms and conditions of this Agreement (including, without
limitation, Section 2.3.2 below), Sangamo shall commit to the Research Program
directly or through Third Party contractors (i) the level of staffing required
by the Research Plan, with staff that possesses appropriate experience, training
and scientific expertise for the tasks to which they are assigned, and (ii) the
infrastructure (e.g., laboratories, offices, equipment and facilities) required
by the Research Plan.
          2.3.2 Obligations of Sangamo. Subject to the terms and conditions of
this Agreement, and without limiting the generality of Section 2.3.1 above,
Sangamo directly or through its Third Party contractors shall be responsible for
conducting the sponsorship, conduct and oversight of the Research Program, such
responsibilities to include, without limitation:
          (a) identifying appropriate clinical sites to conduct the Research
Plan, and entering into clinical trial agreements with such clinical sites;
          (b) providing the approved clinical sites with a copy of the Research
Plan;
          (c) identifying, selecting, and enrolling Qualified Subjects;
          (d) providing the investigators at approved clinical sites with the
required quantity of the Product or placebo (the “Program Material”),
appropriately formulated in accordance with the Research Plan;
          (e) monitoring compliance of the approved clinical sites with the
Research Plan;
          (f) monitoring adverse events arising in the course of the Research
Program;

11.



--------------------------------------------------------------------------------



 



          (g) providing the investigators at approved clinical sites and JDRF
(the latter for informational purposes) with a copy of the current investigator
brochure;
          (h) performing laboratory analyses on biopsies collected from
Qualified Subjects as outlined in the Research Plan;
          (i) complying with all Applicable Law and guidelines regarding
administration, transportation, manufacture and production of the Program
Material and any other drugs or fluids which are to be supplied by Sangamo for
use in connection with the Research Plan;
          (j) abiding by and complying with the Policies; and
          (k) promptly and thoroughly responding to all reasonable requests and
inquiries of JDRF for information regarding the Research Program.
     2.4 Modifications to JDRF Studies. Sangamo shall not propose to the FDA any
changes to the Research Plan that would have a material impact on the JDRF
Studies without first presenting such changes to the JRAC and obtaining the
JRAC’s recommendation of such changes.
     2.5 Joint Research Advisory Committee.
          2.5.1 Composition and Purposes. During the term of the Research
Program, the Parties shall establish a Joint Research Advisory Committee
(“JRAC”) consisting of four (4) members, two (2) of whom shall be designated by
Sangamo (the “Sangamo Designees”), and two (2) of whom shall be designated by
JDRF (the “JDRF Designees”). Each Party (a) shall select a program coordinator
from among its designees to the JRAC (who may be changed at any time or from
time to time by such Party), and (b) may change any of its designees to the JRAC
at any time or from time to time. The program coordinator of Sangamo shall serve
as the

12.



--------------------------------------------------------------------------------



 



Chairperson of the JRAC. The Sangamo Designees initially shall be Heidi Kim and
Dale Ando, who also initially shall serve as Sangamo’s program coordinator and
the Chairperson of the JRAC, and the JDRF Designees initially shall be Richard
Insel and Paul Burn, who also initially shall serve as JDRF’s program
coordinator.
     The JRAC shall have the authority to:
          (i) facilitate communication between the Parties with respect to the
Research Program;
          (ii) receive Quarterly Reports from Sangamo with respect to the
progress of the Research Program and consider and discuss such reports;
          (iii) determine whether the Milestones have been satisfied and
achieved; and
          (iv) decide whether to recommend any changes presented by Sangamo in
accordance with Section 2.4.
          2.5.2 Meetings. The JRAC shall meet once in each six (6) month period
between the Effective Date and the Research Program Termination Date; provided,
however, the JRAC shall meet within forty-five (45) days following JDRF’s
receipt from Sangamo of a written certification setting forth Sangamo’s
achievement of a Milestone. Meetings of the JRAC shall be held at such times and
locations as may be mutually agreed upon by the program coordinators, which
times and locations shall be communicated in writing (including, without
limitation, by email) to the other members of the JRAC with reasonable advance
notice of the meeting. At least one (1) Sangamo Designee and one (1) JDRF
Designee shall be required to participate in a meeting for such meeting to be
deemed to have a quorum of the JRAC members. So long as a quorum is present at a
meeting, the JRAC may make, or decide to make, recommendations to Sangamo, or
take, or decide to take, such actions as are within the scope of

13.



--------------------------------------------------------------------------------



 



the JRAC’s authority hereunder. Members of the JRAC may attend each meeting
either in person or by means of telephone or other telecommunications device
that allows all participants to hear and speak at such meeting simultaneously.
At least ten (10) business days prior to each meeting, Sangamo shall deliver
(including by email) to JDRF a written report detailing the progress made on the
Research Program since the last meeting of the JRAC. In satisfaction of such
written report, Sangamo may provide the most recent Quarterly Report
supplemented by any new significant developments since the most recent Quarterly
Report. Within thirty (30) days after the date of each meeting, the Sangamo
Designees shall prepare and deliver (including by email) to the JDRF Designees
written minutes of such meeting setting forth in detail all discussions and/or
recommendations of the JRAC made at such meeting, which minutes shall be subject
to revision to take account of the comments of JDRF’s program coordinator.
          2.5.3 Discussions/Recommendations.
          (a) As a general matter, and except as otherwise provided for herein,
recommendations of the JRAC shall be unanimous and non-binding.
          (b) Notwithstanding the foregoing, the determination as to whether or
not a Milestone has been achieved and satisfied shall be subject to the
unanimous vote of the JRAC. In each such instance, the Sangamo Designees shall,
collectively, have one (1) vote, and the JDRF Designees shall, collectively,
have one (1) vote, which, in each instance, shall be cast by each Party’s
program coordinator (unless such Party’s program coordinator expressly
authorizes such Party’s other JRAC designee to cast such Party’s vote). In the
event of a deadlock, the Sangamo Designees and the JDRF Designees shall attempt
to resolve such deadlock for a period of twenty (20) days by engaging in good
faith discussions. If such deadlock is not resolved after such

14.



--------------------------------------------------------------------------------



 



twenty (20) day period, then, such deadlock shall be resolved in accordance with
the dispute resolution process set forth in Section 11.2.
          2.5.4 Expenses. Each Party shall pay its own expenses (including
travel and lodging expenses) incurred in connection with its participation on
the JRAC.
     2.6 Delivery of Adverse Event Data to the JRAC. In the event of a serious
adverse event (as defined by the ICH Harmonized Tripartite Guideline on Clinical
Safety Data Management), directly or indirectly attributable to the use or
application of the Product, Sangamo shall deliver to each JRAC member any
information and other data related to such adverse event within a reasonable
time after Sangamo has had an opportunity to discuss such adverse event with the
FDA. Any disclosure of patient-identifiable information of any Qualified Subject
in connection with the Quarterly Reports due under Section 3.2.3(a) or any other
reporting requirements hereunder shall comply with the Health Insurance and
Portability and Accountability Act of 1996 and regulations, laws and guidelines
related thereto.
ARTICLE III RESEARCH FUNDING; RECORDS
     3.1 Research Funding.
          3.1.1 Payments. Subject to Section 3.1.2, JDRF shall make payments to
Sangamo of the Award in accordance with Exhibit B.
          3.1.2 Limitations. Notwithstanding Section 3.1.1 above, JDRF shall not
be required to make any payment or additional payment in respect of the Award:
          (a) in excess of Three Million Dollars ($3,000,000);
          (b) unless at the time such payment is due, the Research Program is in
compliance with all Applicable Law;

15.



--------------------------------------------------------------------------------



 



          (c) if Sangamo is, at the time such payment is due, in material breach
of any of its covenants or obligations under this Agreement (including, without
limitation, Sangamo’s obligations under Section 3.1.3 below) and JDRF provides
Sangamo with written notification of such breach at least thirty (30) days
before such payment due date;
          (d) if, at the time such payment is due, a case or proceeding
(i) under the bankruptcy laws of the United States now or hereafter in effect is
filed against Sangamo or all or substantially all of its assets and such
petition or application is not dismissed within sixty (60) days after the date
of its filing or Sangamo shall file any answer admitting and not contesting such
petition, or (ii) under the bankruptcy laws of the United States now or
hereafter in effect or under any insolvency, reorganization, receivership,
dissolution or liquidation law or statute of any jurisdiction now or hereafter
in effect (whether at law or equity) is filed by Sangamo for all or
substantially all of its assets; and/or
          (e) if this Agreement previously is terminated by any Party in
accordance with Article IX, provided, however, that any payments accrued prior
to such termination shall immediately become due and payable to Sangamo upon
such termination;
provided, however, that JDRF shall pay Sangamo any amount not paid on account of
subsection (b), (c) or (d) above as soon as the condition that caused such
non-payment has been remedied or no longer exists.
          3.1.3 Matched Funds. The Parties agree, acknowledge and recognize that
the Award represents only partial financial support for the Research Program,
and Sangamo agrees to provide the balance of the funds necessary to conduct and
complete the Research Program. In furtherance of, but without limiting the
generality of the foregoing, Sangamo shall contribute to the Research Program,
in the aggregate, an amount that is at least equal to the Award Received

16.



--------------------------------------------------------------------------------



 



(the “Matched Funds”). Sangamo hereby covenants and agrees to solely use the
Award Received and the Matched Funds to fund the Research Program.
          3.1.4 Payments. All payments to be made hereunder (including, without
limitation, pursuant to Article IV) shall be made in United States dollars
(“Dollars”) and, at the option and direction of the receiving party, shall be
made by cashier’s or certified check or by wire transfer of immediately
available funds.
          3.1.5 Competition. Sangamo hereby agrees and acknowledges that nothing
contained herein shall restrict or prevent JDRF’s ability to provide funding to,
or take any other action with respect to, any Person that competes with the
business, operations and/or research of Sangamo, provided, however, that in no
event shall JDRF disclose to such Persons any non-public information concerning
the Research Program, including the results thereof.
     3.2 Records; Reporting Obligations; Audits.
          3.2.1 Records. Sangamo shall prepare and maintain complete and
accurate books and records in accordance with GAAP documenting its expenditure
of funds in connection with the Research Program (including financial records of
expenditures of the Award Received and the Matched Funds), and shall keep all
such books and records for no less than a period of three (3) years following
the Research Termination Date.
          3.2.2 Audit. At the request of JDRF not more often than once in each
twelve (12) month period, Sangamo shall permit JDRF internal accounting
personnel or representatives and agents of an independent, certified public
accounting firm appointed by JDRF and reasonably acceptable to Sangamo, to audit
and examine, during normal business hours, the financial records of Sangamo
covering the previous twelve (12) month period as may be

17.



--------------------------------------------------------------------------------



 



necessary to verify Sangamo’s expenditures of funds in connection with
performance of the Research Program in general and the JDRF Studies in
particular. Any and all records audited and examined by JDRF personnel or such
representatives and agents of such accounting firm shall be deemed Sangamo’s
Confidential Information. JDRF shall pay the costs of such audit and examination
of such financial records, provided, however, that, if such audit and
examination reveals an over-reporting by Sangamo to JDRF of Matched Funds or
expenditures attributed to the JDRF Studies of more than [***], then the
reasonable costs of such audit and examination shall be borne by Sangamo and
Sangamo shall reimburse JDRF for all of the reasonable costs and expenses
incurred by JDRF in connection with such audit and examination.
          3.2.3 Reports; Notices. Sangamo shall (y) maintain a system of
accounting in accordance with GAAP; and (z) furnish to JDRF the following
reports and notices under the confidentiality provisions of Article V:
               (a) As soon as practicable, and in any event within ninety
(90) days after the end of each calendar quarter (including the calendar quarter
ending December 31) prior to the Research Termination Date, a report describing
(i) the actual costs of the Research Program during such quarter and how the
Award Received and Matched Funds have been allocated and in fact used in respect
of the Research Program, (ii) the Research Program work performed during such
quarter, including, without limitation, Milestones achieved, (iii) a summary of
all Research Program clinical data collected and analyzed during such quarter,
(iv) a summary of all regulatory filings made during such calendar that
materially alter the Research Plan, and (v) any other information that JDRF
reasonably requests (each a “Quarterly Report”).
               (a)(b) As soon as practicable, and in any event within ninety
(90) days after the end of the calendar quarter in which the Research
Termination Date occurs or the
*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

18.



--------------------------------------------------------------------------------



 



termination of the Agreement becomes effective, whichever is earlier, a closing
report which (i) sets forth Sangamo’s final analysis, summary tables, data
listings, results and conclusions from the Research Program and such other
information and materials as JDRF may reasonably request and (ii) provides an
accounting of the out-of-pocket expenses incurred by Sangamo since the Effective
Date with respect to performance of the JDRF Studies. If the total amount of
such expenses is less than the total Award Received, then, Sangamo shall, within
thirty (30) days after delivery of the closing report, refund the difference
between such total expenses and the total Award Received in such manner as JDRF
shall reasonably instruct Sangamo. Such closing report shall be in lieu of a
Quarterly Report covering the last calendar quarter of the Research Program.
               (c) Within sixty (60) days after the end of each fiscal year,
audited financial statements as of the end of such year (including, without
limitation, a copy of the consolidated balance sheet of Sangamo as of the end of
such year, together with consolidated statements of income, operations, cash
flow and retained earnings of Sangamo for such year), prepared in accordance
with GAAP, along with a comparison of such financial statements with the
corresponding periods of the prior year. Notwithstanding the foregoing, the
scope of the information to be included in the report due under this
Section 3.2.3(c) shall be no more extensive or detailed than the scope of
financial disclosures that Sangamo is required to make by the Securities and
Exchange Act of 1934, as amended.
               (d) As soon as practicable, and in any event within thirty
(30) days after the end of each calendar year following the Research Termination
Date, a report summarizing the Product development and commercialization
activities performed by or on behalf of Sangamo or its Affiliates,
collaborators, licensees or sublicensees during such year.

19.



--------------------------------------------------------------------------------



 



               (e) As soon as practicable, and in any event promptly after the
consummation thereof, any proposed license, sublicense, transfer, or subcontract
by Sangamo of rights related to the research, development, and/or
commercialization of the Product, any permitted assignment by Sangamo of this
Agreement or its rights and/or obligations hereunder, or of any merger,
acquisition, consolidation or similar transaction involving Sangamo and
materially affecting JDRF’s rights and/or obligations hereunder.
ARTICLE IV DILIGENCE; COMPENSATION TO JDRF
     4.1 Development and Commercialization of Product. Following the Research
Termination Date, Sangamo shall use Commercially Reasonable Efforts to develop,
commercialize and bring one Product in the Field to market in the Major Markets.
The activities of Sangamo’s Affiliates, licensees, sublicensees, subcontractors,
collaborators, transferees and successors shall be attributed to Sangamo for the
purposes of determining Sangamo’s satisfaction of the foregoing diligence
obligation.
     4.2 Compensation to JDRF.
          (a) In consideration of JDRF’s payments to Sangamo and JDRF’s licenses
to Sangamo hereunder, Sangamo shall pay JDRF an amount equal to three (3) times
the Award Received less all payments made pursuant to Section 4.2(b) (such
amount, the “JDRF ROI”) as follows: within ninety (90) days of the first,
second, third and fourth anniversaries of the First Commercial Sale, Sangamo
shall pay JDRF an amount equal to: (i) [***] of the JDRF ROI, (ii) [***] of Net
Sales during the 12-month period between such anniversary and the previous
anniversary of the First Commercial Sale, as applicable (such period, the
“Relevant Period”), or (iii) [***] of the royalties received by Sangamo during
the Relevant Period from its licensees and sublicensees on account of the sale
of the Product, whichever is less, provided that such amounts
*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

20.



--------------------------------------------------------------------------------



 



shall be reduced as necessary to ensure that the total amount paid, when this
Section 4.2(a) is combined with all payments made pursuant to Section 4.2(b),
shall not exceed three (3) times the Award Received. If the amount paid to JDRF
in any year is less than [***] of the JDRF ROI plus any deficit from a preceding
year of JDRF ROI (in each case after crediting all payments made in such year
pursuant to Section 4.2(b)), any such deficit shall be carried forward and added
to the amount applicable under Section 4.2(a)(i) for the following year. If the
total amount paid by Sangamo to JDRF pursuant to this Section 4.2 by the date
that is [***] days after the fourth anniversary of the First Commercial Sale is
less than the [***], then Sangamo shall continue to make payments in accordance
with this Section 4.2 in the following years equal [***], or the lesser of [***]
to JDRF within ninety (90) days of each subsequent such anniversary until such
time as the total amount paid by Sangamo equals the [***].
          (b) If Sangamo is commercializing the Product in connection with any
license, transfer, or sale of the Sangamo Research Program Technology, any
Sangamo Patents, or any Product, to a Third Party, then Sangamo shall pay to
JDRF in cash [***] of the gross proceeds that are received by Sangamo on or
after [***] and prior to the time of Regulatory Approval of the Product in
connection with any such license, transfer, or sale, whether such payments are
upfront license fees, milestone payments, or other fees, but excluding FTE
payments or purchases of equity at or below fair market value (the “[***]”), up
to an aggregate amount equal to [***] times the amount of the Award Received.
Such payments to JDRF will be made within ninety (90) days of receipt of such
gross proceeds from any licensee, transferee or purchaser of Sangamo Research
Program Technology. Thereafter, Sangamo shall pay any remaining JDRF ROI to JDRF
in accordance with Section 4.2(a). For clarity, Sangamo shall not
*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

21.



--------------------------------------------------------------------------------



 



be obligated to pay JDRF, in the aggregate, an amount more than three (3) times
the Award Received when the amounts paid under this Section 4.2(b) and
Section 4.2(a) are combined.
          (c) If aggregate Net Sales of the Product exceed [***] Dollars on or
before the fifth (5th) anniversary of the First Commercial Sale, Sangamo shall
pay to JDRF within ninety (90) days after such Net Sales are achieved an
additional royalty equal to the amount of the Award Received.
          (d) If aggregate Net Sales of the Product exceed [***] Dollars on or
before the fifth (5th) anniversary of the First Commercial Sale, Sangamo shall
pay to JDRF within ninety (90) days after such Net Sales are achieved, an
additional royalty equal to the amount of the Award Received.
     4.3 Sales Reports.
          4.3.1 In connection with each payment made to JDRF pursuant to
Section 4.2 above with respect to which the amount of Net Sales is relevant,
Sangamo shall furnish or cause to be furnished to JDRF a written sales report
setting forth in reasonable detail amounts received with respect to which Net
Sales during such period were calculated. With respect to sales of the Product
invoiced in Dollars, the Net Sales amounts and the amounts due to JDRF hereunder
shall be expressed in Dollars. With respect to sales of the Product invoiced in
a currency other than Dollars, the Net Sales and amounts due to JDRF hereunder
shall be expressed in the domestic currency of the country in which the sale was
made, together with the Dollar equivalent of the amount payable to JDRF,
calculated by translating foreign currency sales into Dollars in a manner that
is consistent with the then-current foreign currency calculations that Sangamo
employs for purposes of its reporting obligations under the Securities and
Exchange Act of 1934, as amended. If any licensee or sublicensee makes any sales
invoiced in a currency other than its
*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

22.



--------------------------------------------------------------------------------



 



domestic currency, the Net Sales shall be converted to its domestic currency in
accordance with the licensee’s or sublicensee’s normal accounting principles.
Sangamo shall keep accurate records in sufficient detail to enable the amounts
due hereunder to be determined and to be verified by JDRF.
          4.3.2 Upon the written request of JDRF, at JDRF’s expense and not more
often than once a year, Sangamo shall permit an independent accountant selected
by JDRF and reasonably acceptable to Sangamo to have access during normal
business hours to the records of Sangamo from the previous twenty-four month
period (“Audit Period”) as may be reasonably necessary to verify the accuracy of
the report furnished by Sangamo pursuant to Section 4.3.1. Such independent
accountant may examine and audit the records from each Audit Period only once.
Such independent accountants may be required by Sangamo to enter into a
reasonably acceptable confidentiality agreement, and in no event shall such
accountants disclose to JDRF any information, other than the accuracy of reports
and payments made or due hereunder.
          4.3.3 In case of any delay in payment by Sangamo to JDRF or by JDRF to
Sangamo not occasioned by force majeure in accordance with Section 11.5,
interest shall be calculated at the lesser of (i) the Prime Rate plus five
(5) percentage points or (ii) the maximum rate allowed by law, calculated from
the tenth (10th) day after the date upon which the applicable payment first
becomes due from Sangamo.
     4.4 Royalties to Sangamo. In the event that, pursuant to Section 9.5, the
Interruption License becomes effective and thereafter is maintained by JDRF, in
lieu of any other royalties pursuant to this Agreement (other than royalties or
payments under Section 4.2 previously paid by Sangamo to JDRF in accordance with
this Agreement), the Parties shall [***], subject to this
*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

23.



--------------------------------------------------------------------------------



 



Section 4.4, any amount JDRF receives with respect to the Product (including
amounts received in connection with sublicenses of the Interruption License).
[***]
ARTICLE V CONFIDENTIALITY
     5.1 Confidentiality.
          5.1.1 Definition of Confidential Information. For purposes of this
Agreement, “Confidential Information” shall mean any trade secrets, know-how,
confidential or proprietary information, data and test results relating to the
Research Program and any other knowledge, information, documents or materials,
owned, developed or possessed by Owner (as defined below), whether in tangible
or intangible form, the confidentiality of which Owner takes or has taken
reasonable measures to protect; provided, however, that “Confidential
Information” shall not include any information of Owner that: (a) is already
independently known to Recipient (as defined below) at the time of its
disclosure without any obligations of confidentiality; (b) becomes publicly
known through no wrongful act of Recipient; (c) is received from a Third Party
free to disclose it to Recipient without any obligations of confidentiality with
respect thereto; or (d) is independently developed by Recipient without use of
any Confidential Information of the Owner; provided, that, in each such
instance, Recipient shall bear the burden of proving that any such information
of Owner is not Confidential Information. Confidential Information of Sangamo
shall include without limitation, investigator brochures, any reports, notices,
data, results, case report forms and regulatory filings generated pursuant to
the Research Program. The terms and conditions of this Agreement shall be the
Confidential Information of both Parties.
*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

24.



--------------------------------------------------------------------------------



 



          5.1.2 Non-Disclosure. During the term of this Agreement and for a
period of five (5) years thereafter, each Party (“Recipient”) shall hold all
Confidential Information it receives or received from the other Party (“Owner”)
in strict confidence, and, other than as expressly provided herein or without
first obtaining the prior written consent of Owner, shall not disclose any
Confidential Information to any Person, except to officers, directors,
employees, consultants, committee members, volunteers, contractors,
subcontractors, licensees, sublicensees, accountants or counsel of Recipient who
have a need to know and who are bound to confidentiality obligations at least as
restrictive as Recipient’s obligations under this Agreement. Recipient shall use
not less than the same degree of care it uses to avoid disclosure of its own
Confidential Information.
          5.1.3 Required Disclosure. Notwithstanding Section 5.1.2 above,
Recipient’s disclosure of Confidential Information shall not be prohibited if
such disclosure is required by a valid and existing order of a court of
competent jurisdiction or other governmental body or agency; provided, however,
that, Recipient shall have first given prompt notice to Owner of any possible or
prospective order and Owner shall have been afforded a reasonable opportunity to
prevent or limit such disclosure (the “Recipient Notice Requirement”); provided,
further, that the Recipient Notice Requirement shall not apply to proceedings
which, by applicable law, are of a nature that the existence of such proceedings
may not be disclosed or made public. In the event that Recipient discloses any
Confidential Information pursuant to the immediately preceding sentence,
Recipient shall cooperate with Owner, at Owner’s sole cost and expense, in the
prosecution of any appeal that Owner decides to pursue.

25.



--------------------------------------------------------------------------------



 



          5.1.4 No Use of Confidential Information. Recipient hereby agrees and
acknowledges that, other than as provided herein or without first obtaining
Owner’s prior written consent, Recipient shall not use any of Owner’s
Confidential Information.
     5.2 Publicity; Use of Name.
          5.2.1 As soon as practicable after the Effective Date and not later
than the deadline for any required disclosure of the execution of this
Agreement, the Parties shall issue a joint press release announcing the
execution of this Agreement in substantially the same form as the press release
attached as Exhibit D.
          5.2.2 Except to the extent already disclosed in the initial press
release referenced in Section 5.2.1 above, and except as may be otherwise
provided herein, neither Party shall issue any press release or make any public
announcement concerning the terms of this Agreement or the transactions
described herein without the prior written consent of the other Party, which
consent shall not be unreasonably withheld, conditioned or delayed; provided,
however, that it shall not be unreasonable for any Party to withhold consent
with respect to any press release or public announcement containing any of such
Party’s Confidential Information. This Section 5.2.2 shall not preclude any
Party from issuing press releases or making public announcements if such Party
reasonably believes that any such release or announcement is (a) legally
required by Applicable Laws or (b) required by the rules of any stock exchange
on which such Party’s securities are listed. Sangamo shall accord JDRF the
opportunity to review and comment on any submission of this Agreement and
redaction thereof required to be submitted to the Securities and Exchange
Commission by Sangamo. For clarity, Sangamo shall have the right to issue press
releases without obtaining the consent of JDRF so long as such press releases

26.



--------------------------------------------------------------------------------



 



contain substantially the same information as contained in Sangamo’s Form 8-K
filings made pursuant to the Securities and Exchange Act of 1934, as amended.
          5.2.3 In each instance, the Party desiring to issue any press release
or to make any public announcement shall provide the other Party with a written
copy of the proposed release or announcement in sufficient time where
practicable prior to public release to allow such other Party to comment upon
such release or announcement prior to its public release. In addition, each
press release and/or public announcement issued or made pursuant to this
Section 5.2, where practicable, shall include JDRF-approved language
acknowledging JDRF’s funding of a portion of the Research Program.
          5.2.4 Except as may be otherwise provided herein, no Party shall have
any right, express or implied, to use in any manner the name or other
designation of the other Party or any other trade name, trademark or logos of
the other Party for any purpose.
          5.2.5 Notwithstanding the foregoing or any contrary provision
contained herein, in connection with: (a) any description by JDRF of its
research portfolio and of its industry discovery and development program, and/or
(b) JDRF’s fundraising activities, marketing materials and/or reporting
requirements, JDRF shall be entitled to use and/or disclose, and Sangamo hereby
pre-approves JDRF’s use and/or disclosure of: (i) the names “Sangamo,” “Sangamo
BioSciences, Inc.”, Sangamo’s logo and a general description of Sangamo,
(ii) the existence and a general description of the nature of this Agreement in
a form previously agreed upon by the Parties, and (iii) a general description of
the nature of the Research Program in a form previously agreed upon by the
Parties. In connection with: (w) any description of Sangamo’s intellectual
property rights and drug pipeline; (x) Sangamo’s reporting requirements under
the Securities and Exchange Act of 1934, as amended, and the Securities Act of
1933, as

27.



--------------------------------------------------------------------------------



 



amended; (y) Sangamo’s fundraising activities or marketing materials; and
(z) any description or acknowledgment of JDRF or JDRF funding as required
hereunder, Sangamo shall be entitled to use and/or disclose, and JDRF hereby
pre-approves Sangamo’s use and/or disclosure of: (i) the names “JDRF,” “Juvenile
Diabetes Research Foundation International”, JDRF’s logo and a general
description of JDRF in the context of describing the funding provided by JDRF,
(ii) the existence and a general description of the nature of this Agreement in
a form previously agreed upon by the Parties, and (iii) a general description of
the nature of the Research Program in a form previously agreed upon by the
Parties.
ARTICLE VI PUBLICATION
     Sangamo shall have the first right to publish, publicly present, or
otherwise make available the results of the Research Plan, including any data
necessary for Third Parties to utilize any new discoveries and information
regarding the surrogate clinical endpoints related to the JDRF Studies and
identified by Sangamo during the Research Program (the “Surrogate Endpoint
Data”). In the event that Sangamo does not exercise its publication rights by
submitting within twelve (12) months after the Research Termination Date a
manuscript for publication, JDRF shall have the right to publish, publicly
present, or otherwise make available the Surrogate Endpoint Data, but only to
the extent that such publication, presentation or availability of the data would
not have an adverse impact on any ongoing or planned development and/or
commercialization of the Product. If JDRF is the publishing party, JDRF will
submit a draft of any proposed manuscript or speech to Sangamo for comments at
least sixty (60) days prior to submission for publication or oral presentation.
Sangamo shall notify JDRF in writing within thirty (30) days of receipt of such
draft whether such draft contains (a) information which Sangamo considers to be
Confidential Information under the provisions of

28.



--------------------------------------------------------------------------------



 



Article V hereof , (b) information that if published would have an adverse
effect on a patent application which Sangamo intends to file, or (c) information
which Sangamo reasonably believes would be likely to have an adverse impact on
the development or commercialization of the Product. In any such notification,
Sangamo shall indicate with specificity its suggestions regarding the manner and
degree to which JDRF may disclose such information. In the case of item
(a) above, JDRF shall not publish the Confidential Information of Sangamo in
violation of Article V of this Agreement. In the case of item (b) above, Sangamo
may request a delay and JDRF shall delay such publication, for a period not
exceeding an additional ninety (90) days, to permit the timely preparation and
filing of a patent application or an application for a certificate of invention
on the information involved. In the case of item (c) above, if JDRF disagrees
with Sangamo’s assessment of the impact of the publication, then the program
coordinator of each Party shall attempt in good faith to reach a fair and
equitable resolution of such disagreement. If the disagreement is not resolved
in this manner within fourteen (14) days of referral to the respective program
coordinators, then the decision of Sangamo as to publication of any information
generated by it, subject always to the confidentiality provisions of Article V
hereof shall be final, provided that such decision shall be exercised with
reasonable regard for the interests and rights of JDRF. The Parties agree that
authorship of any publication will be determined based on the customary
standards then being applied in the relevant scientific journal. JDRF shall
comply with the foregoing publication requirements in the event that pursuant to
Section 9.5, the Interruption License becomes effective.
     Notwithstanding the foregoing, (a) Sangamo intends to advance the body of
general scientific knowledge of Diabetes and its potential therapies and cures,
all in a manner consistent with its general scientific and commercial objectives
in entering into this Agreement with JDRF,

29.



--------------------------------------------------------------------------------



 



and (b) the Parties acknowledge that Sangamo intends to publish the results of
the placebo data from the Research Program in a major scientific peer reviewed
publication as soon as practicable, following the completion of the Research
Program; provided that Sangamo shall not be obligated to publish any information
which Sangamo reasonably believes would be likely to have an adverse impact on
the development or commercialization of the Product. Sangamo shall acknowledge
the financial support of JDRF in all Research Program publications. In addition,
Sangamo agrees to make available to requesting Third Parties the Surrogate
Endpoint Data without charge but only after twelve (12) months have passed since
the Research Termination Date.
ARTICLE VII INDEMNIFICATION
     7.1 Indemnification by Sangamo. Sangamo shall indemnify, defend and hold
harmless JDRF, its Affiliates, and each of their respective directors, officers,
committee members, volunteers, employees, consultants, agents and
representatives and their respective successors, heirs and assigns (including,
without limitation, the JDRF Designees) (each, a “JDRF Indemnitee”), from and
against any and all claims, suits and demands of Third Parties and losses,
liabilities, damages for personal injury, property damage or otherwise, costs,
penalties, fines and expenses (including court costs and the reasonable fees of
attorneys and other professionals) arising therefrom (collectively “Losses”), to
the extent that such Losses arise from:
          (a) the conduct of the Research Program by Sangamo or its Affiliates
or their respective directors, officers, employees, consultants, agents,
representatives, licensees, sublicensees, subcontractors and/or investigators
(each, a “Sangamo Party”) under this

30.



--------------------------------------------------------------------------------



 




Agreement and/or pursuant to one or more agreements between Sangamo and any
Sangamo Party, or any actual or alleged violation of law resulting therefrom;
          (b) the Product (not including any Product developed, manufactured or
sold pursuant to the Interruption License) and/or any claim of infringement or
misappropriation of intellectual property with respect thereto;
          (c) Sangamo’s breach of any of its representations, warranties,
covenants and/or obligations under this Agreement, or the negligence or willful
misconduct of any Sangamo Party in connection with Sangamo’s performance of its
obligations under this Agreement; or
          (d) Any tort claims of personal injury (including death) arising out
of, or in connection with, Sangamo’s performance of the Research Program.
The above indemnification shall not apply to the extent that any Losses are due
to the gross negligence or willful misconduct of JDRF or the practice of the
Interruption License.
     7.2 Indemnification by JDRF. In the event that, pursuant to Section 9.5,
the Interruption License becomes effective, JDRF shall indemnify, defend and
hold harmless Sangamo, its Affiliates, and their respective directors, officers,
employees, consultants, agents and representatives and their respective
successors, heirs and assigns (including, without limitation, the Sangamo
Designees), (each a “Sangamo Indemnitee”), from and against any and all Losses
that arise as a result of (a) practice of the Interruption License or (b) JDRF’s
activities after the Interruption License Effective Date and before the
Reversion License Effective Date to the extent that such Losses arise from
JDRF’s breach of any of its obligations under this Agreement, or the negligence
or willful misconduct of JDRF in connection with JDRF’s performance of its
obligations under this Agreement.

31.



--------------------------------------------------------------------------------



 



     The above indemnification shall not apply to the extent that any Losses are
due to the gross negligence or willful misconduct of Sangamo or a Sangamo Party.
     7.3 Claims Procedures. The Party claiming indemnity under this Article VII
(the “Indemnified Party”) shall give written notice to the Party from whom
indemnity is being sought (the “Indemnifying Party”) promptly after learning of
the commencement of the relevant Third Party action, suit or proceeding (the
“Claim”). Subject to this Section 7.3, the Indemnifying Party shall have the
right to assume and manage the defense thereof (with counsel selected by the
Indemnifying Party and reasonably satisfactory to the Indemnified Party),
including the right to settle, compromise and/or litigate with respect to any
such Claim (but only after obtaining the Indemnified Party’s prior written
consent with respect to any proposed settlement, compromise or litigation;
provided, however, that the Indemnifying Party shall not be required to obtain
the Indemnified Party’s prior written consent in connection with any proposed
settlement, compromise or litigation if, in connection with and following any
such settlement, compromise or litigation, the Indemnified Party (a) has no
liability (monetary or otherwise), (b) has not waived any of its rights and has
not admitted to any wrongdoing or guilt, (c) is not subject to any injunction or
other equitable or non-monetary relief, and (d) receives a full and
unconditional release of all applicable claims and liability).
     7.4 Participation; Assuming Control of the Defense. Notwithstanding
Section 7.3 above, the Indemnified Party may participate in the defense of any
Claim at the Indemnified Party’s sole expense, provided that, (a) the employment
of counsel by the Indemnified Party has been authorized by the Indemnified
Party; or (b) there is a conflict of interest that would prevent an Indemnitee
from being represented by a single law firm in the defense of such action; in
each such instance, the Indemnifying Party shall pay the reasonable fees and
expenses of one law firm

32.



--------------------------------------------------------------------------------



 



serving as counsel for the Indemnified Party, which law firm shall be subject to
the prior consent of the Indemnifying Party, which such consent shall not be
unreasonably withheld, conditioned or delayed.
     7.5 Advance Payment of Expenses. The expenses of an Indemnified Party
incurred in defending a Claim shall be paid by the Indemnifying Party as they
are incurred and in advance of the final disposition of the action, suit or
proceeding, upon receipt of an undertaking by or on behalf of the Indemnified
Party to repay the amount if it is ultimately determined by a court of competent
jurisdiction that such Indemnified Party is not entitled to be indemnified by
the Indemnifying Party. All costs and expenses incurred by an Indemnified Party
in connection with enforcement of this Article VII also shall be reimbursed by
the Indemnifying Party.
     7.6 Limitation of Liability. NEITHER PARTY SHALL BE LIABLE TO THE OTHER
PARTY FOR ANY SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL, PUNITIVE OR
EXEMPLARY DAMAGES, INCLUDING, BUT NOT LIMITED TO, LOST PROFITS, IN CONNECTION
WITH SUCH PARTY’S PERFORMANCE OR BREACH OF THIS AGREEMENT. NOTWITHSTANDING THE
FOREGOING, NOTHING IN THIS SECTION 7.6 IS INTENDED TO OR SHALL LIMIT OR RESTRICT
THE INDEMNIFICATION RIGHTS OR DAMAGES AVAILABLE FOR A PARTY’S BREACH OF
CONFIDENTIALITY OBLIGATIONS IN ARTICLE V.
     7.7 Insurance. Sangamo shall maintain at its own expense, with a reputable
insurance carrier reasonably acceptable to JDRF, full coverage for Sangamo, its
Affiliates, and their respective employees that is commensurate with a
reasonable estimate of the liability exposure associated with the Research
Program, written on a per occurrence basis, which will name JDRF as an
additional insured, including, without limitation, errors and omissions

33.



--------------------------------------------------------------------------------



 



insurance encompassing claims relating to the performance and lack of
performance of Sangamo’s obligations under this Agreement and comprehensive
general liability insurance for claims relating to the performance and lack of
performance of Sangamo’s obligations under this Agreement and comprehensive
general liability insurance for claims for damages arising from bodily injury
(including death) and property damages arising out of acts or omissions of a
Sangamo Party which will be specifically endorsed to cover Sangamo’s
indemnification obligations under this Article VII. Maintenance of such
insurance coverage will not relieve Sangamo of any responsibility under this
Agreement for damage in excess of insurance limits or otherwise. On or prior to
the Effective Date, Sangamo shall provide JDRF with an insurance certificate
from insurer(s) evidencing each insurance coverage and the insurer’s agreement
to notify JDRF at least sixty (60) days in advance of any cancellation or
modification of such insurance coverage.
     In the event that the Interruption License becomes effective pursuant to
Section 9.5, JDRF shall comply with the foregoing insurance requirements and
shall maintain such insurance for as long as necessary to cover any claims that
may arise from JDRF’s activities during the effectiveness of the Interruption
License.
ARTICLE VIII PATENTABLE INVENTIONS
     8.1 Ownership. All inventions made and all data and know-how generated
solely by either Party or its Affiliates (directly or through others acting on
its behalf), as determined in accordance with United States laws of
inventorship, prior to and during the term of this Agreement that relates to the
Research Program shall be solely owned by the Party making the invention or
generating the data or know-how, and all Patents claiming such inventions shall
be

34.



--------------------------------------------------------------------------------



 



solely owned by such Party. All inventions made and all data and know-how
generated by both Parties jointly, as determined in accordance with United
States laws of inventorship, prior to and during the term of this Agreement that
relate to the Research Program (a “Joint Invention”), shall be owned jointly,
with each Party having an undivided one-half interest in each Joint Invention
and each Patent claiming a Joint Invention.
     8.2 Preparation. Sangamo shall take initial responsibility for the
preparation, filing, prosecution and maintenance of all Sangamo Patents, JDRF
Patents, and any patents and patent applications claiming Joint Inventions. JDRF
shall have the right to review, and Sangamo shall deliver to JDRF, all patent
applications for JDRF Patents or claiming Joint Inventions prior to their
filing. With respect to such patent applications, Sangamo shall include in the
Quarterly Reports delivered to JDRF pursuant to Section 3.2.3(a) the name of
each patent application filed by Sangamo in the United States and other
jurisdictions for such Joint Inventions and/or JDRF Patents, along with a
general summary of the claims made and the jurisdictions of filing.
     8.3 Costs. Subject to Section 8.4, Sangamo shall be responsible for all
costs incurred in the preparation, prosecution and maintenance of Sangamo
Patents, JDRF Patents, and Joint Inventions.
8.4 Abandonment.
          (a) Notwithstanding any contrary provision contained herein, prior to
the Interruption License Effective Date, before Sangamo (or any Affiliate,
licensee, sublicensee, transferee or successor of Sangamo) abandons any patent
or patent application for any JDRF Patents or claiming any Joint Inventions
(including abandonment for failure to pay any required fees), Sangamo shall
promptly notify JDRF, or cause JDRF to be notified, of such pending abandonment,
whereupon JDRF shall have the right and opportunity to take title to such patent

35.



--------------------------------------------------------------------------------



 




and/or patent application by agreeing to maintain the issued patent or continue
prosecution of the patent application at JDRF’s own expense.
          (b) Following the Interruption License Effective Date, before Sangamo
(or any Affiliate, licensee, sublicensee, transferee or successor of Sangamo)
abandons any patent or patent application for any JDRF Patents, claiming any
Joint Inventions, or for any Sangamo Patents (including abandonment for failure
to pay any required fees), Sangamo shall promptly notify JDRF, or cause JDRF to
be notified, of such pending abandonment, whereupon JDRF shall have the right
and opportunity to take title to such patent and/or patent application by
agreeing to maintain the issued patent or continue prosecution of the patent
application at JDRF’s own expense. Sangamo shall reasonably cooperate with JDRF
to obtain such consents, on JDRF’s behalf, as may be necessary, advisable and/or
appropriate for JDRF to exercise its rights under this Section 8.4.
ARTICLE IX TERM AND TERMINATION
     9.1 Term. This Agreement shall become effective as of the Effective Date
and, unless earlier terminated pursuant to the other provisions of this
Article IX, shall terminate at such time as when there are no longer any payment
obligations owing from either Party to the other Party under Article IV hereto.
     9.2 Termination by JDRF With Cause. Notwithstanding any provision contained
herein, JDRF may, without prejudice to any other remedies available to it at law
or in equity, terminate this Agreement if, after the occurrence of a Default (as
defined herein) and Sangamo’s receipt of a written notice from JDRF identifying
such Default, Sangamo fails to cure such

36.



--------------------------------------------------------------------------------



 



Default within sixty (60) days after Sangamo’s receipt of such notice. The
following events shall constitute a “Default” hereunder:
          (a) Any material breach by Sangamo of any applicable foreign, federal,
state or local laws, statutes, rules or regulations in the course of its
performance of the Research Program;
          (b) Any material breach or default by Sangamo in the performance of
any of its material covenants or obligations hereunder;
          (c) Any representation or warranty made by Sangamo in this Agreement
is not true in any material respects as of the Effective Date; and/or
          (d) A case or proceeding (i) under the bankruptcy laws of the United
States now or hereafter in effect is filed against Sangamo or all or
substantially all of its assets and such petition or application is not
dismissed within sixty (60) days after the date of its filing or Sangamo shall
file any answer admitting and not contesting such petition, or (ii) under the
bankruptcy laws of the United States now or hereafter in effect is filed by
Sangamo for all or substantially all of its assets.
For clarity, an Interruption shall not, for the purposes of this Section 9.2, be
considered a material breach or default by Sangamo in the performance of any of
its material covenants or obligations hereunder. JDRF’s remedies in the event of
an Interruption are set forth in Section 9.5 rather than in this Section 9.2.
     9.3 Termination for JDRF Breach. Sangamo may, without prejudice to any
other remedies available to it at law or in equity, terminate this Agreement
upon written notice to JDRF in the event JDRF shall have materially breached or
defaulted in the performance of any of

37.



--------------------------------------------------------------------------------



 



its material covenants or obligations hereunder, and JDRF fails to cure such
breach or default within sixty (60) days after written notice thereof was
provided to JDRF by Sangamo.
     9.4 General Effect of Termination; Survival.
          (a) Termination, relinquishment or expiration of this Agreement for
any reason shall be without prejudice to any rights that shall have accrued to
the benefit of any Party prior to such termination, relinquishment or
expiration. Such termination, relinquishment or expiration shall not relieve any
Party from obligations which are expressly indicated to survive termination of
this Agreement.
          (b) If this Agreement is terminated for any reason, all of the
Parties’ rights and obligations under, and/or the provisions contained in,
Sections 3.2.1, 3.2.2, 3.2.3(b), and 9.4, Articles V, VI, VII, VIII, and XI
shall survive expiration, termination or relinquishment of this Agreement. If
this Agreement is terminated pursuant to Section 9.2 and no Interruption License
is in effect at the time of such termination, in addition to the provisions
specified in the preceding sentence, the Parties’ rights and obligations under,
and/or provisions contained in Sections 4.2, 4.3, 4.4 and 9.5 shall also survive
such termination. In the event that, pursuant to Section 9.5, the Interruption
License becomes effective prior to termination of this Agreement pursuant to
Sections 9.1 or 9.2, in addition to the provisions specified in the first
sentence of this Section 9.4(b), the Parties’ rights and obligations under,
and/or provisions contained in Sections 4.4, 9.5(e), 9.5(g) and 9.5(h) shall
survive such termination.
          (c) Sangamo will retain sole ownership of the Sangamo Research Program
Technology.

38.



--------------------------------------------------------------------------------



 



     9.5 Interruption License.
          (a) In the event JDRF determines that an Interruption has occurred, it
shall notify Sangamo in writing of such belief, stating in reasonable detail the
basis for its belief that an Interruption has occurred (the “Interruption
Notice”). If at the time of receipt of the Interruption Notice, Sangamo (i) has
not licensed or otherwise transferred rights to a Third Party to the Sangamo
Research Program Technology in the Field; or (ii) has successfully terminated
the rights it licensed or otherwise transferred to a Third Party to the Sangamo
Research Program Technology in the Field, then Sangamo shall have sixty
(60) days after the receipt of the Interruption Notice to avoid the Interruption
License Effective Date by (x) responding to the Interruption Notice by
explaining why it believes an Interruption has not occurred (the “Interruption
Response”); or (y) resuming Commercially Reasonable Efforts (either itself or
through an Affiliate, collaborator, licensee, sublicensee, transferee, or
successor); provided that, Sangamo may avoid the Interruption License Effective
Date by any such resumption only once.
          (b) If at the time of receipt of the Interruption Notice, Sangamo has
licensed or otherwise transferred rights to a Third Party to the Sangamo
Research Program Technology in the Field pursuant to an agreement that includes
a provision that gives Sangamo the right to terminate such Third Party’s rights
under the Sangamo Research Program Technology in the Field upon a final
determination that an Interruption has occurred and not been cured within the
applicable time after the relevant notice, then Sangamo shall have sixty
(60) days after the receipt of the Interruption Notice to avoid the Interruption
License Effective Date by (i) providing an Interruption Response to JDRF; or
(ii) commencing and continuing thereafter commercially reasonable efforts to
effect such a termination. If Sangamo successfully effects such a termination
then it shall have sixty (60) days after the termination effective date to avoid

39.



--------------------------------------------------------------------------------



 




the Interruption License Effective Date by resuming Commercially Reasonable
Efforts (either itself or through an Affiliate, collaborator, licensee,
sublicensee, transferee, or successor); provided that, Sangamo may avoid the
Interruption License Effective Date by any such resumption only once.
          (c) If Sangamo provides an Interruption Response within the sixty
(60) day period set forth in Section 9.5(a) or 9.5(b) and JDRF disagrees with
the Interruption Response, JDRF may resolve such Dispute in accordance with
Section 11.2. Sangamo shall have sixty (60) days after a final determination
pursuant to Section 11.2 that an Interruption has occurred (or if earlier a
subsequent written admission by Sangamo that an Interruption has occurred) to
avoid the Interruption License Effective Date by (i) resuming Commercially
Reasonable Efforts (either itself or through an Affiliate, collaborator,
licensee, sublicensee, transferee, or successor); provided that, Sangamo may
avoid the Interruption License Effective Date by any such resumption only once;
or (ii) if Sangamo provided the Interruption Response pursuant Section 9.5(b),
commencing and continuing thereafter commercially reasonable efforts to
terminate such Third Party’s rights under the Sangamo Research Program
Technology in the Field upon a final determination that an Interruption has
occurred and not been cured within the applicable time after the relevant
notice. If Sangamo successfully effects such a termination then it shall have
sixty (60) days after the termination effective date to avoid the Interruption
License Effective Date by resuming Commercially Reasonable Efforts (either
itself or through an Affiliate, collaborator, licensee, sublicensee, transferee,
or successor); provided that, Sangamo may avoid the Interruption License
Effective Date by any such resumption only once.
          (d) The “Interruption License Effective Date” shall be the first of
the following events to occur: (i) the expiration of the sixty (60) day period
set forth in Section

40.



--------------------------------------------------------------------------------



 



9.5(a) without Sangamo having taken any of the actions specified in
Section 9.5(a), (ii) Sangamo’s agreement in writing, following receipt of the
Interruption Notice, that an Interruption has occurred (provided, however, that
none of Sangamo’s written communications pursuant to Section 9.5(b)(ii) or
9.5(c)(ii) shall be considered such an agreement), (iii) the expiration of the
applicable sixty (60) day period set forth in Section 9.5(b) without Sangamo
having taken any of the actions specified in Section 9.5(b), or (iv) the
expiration of the applicable sixty (60) day period set forth in Section 9.5(c)
without Sangamo having taken any of the actions specified in Section 9.5(c).
          (e) Upon the Interruption License Effective Date, Sangamo shall be
deemed to have automatically granted to JDRF with respect to the Research
Program an exclusive (even as to Sangamo) worldwide license, with the right to
sublicense, under the Sangamo Research Program Technology, to manufacture, have
manufactured, sell, offer to sell and import the Product in the Field (the
“Interruption License”). Sangamo’s obligations pursuant to Sections 3.2.3(d),
4.1 and 4.2 shall expire upon the Interruption License Effective Date.
          (f) For clarity, prior to the Interruption License Effective Date,
Sangamo shall be free to license to a Third Party the Sangamo Research Program
Technology (including the grant of exclusive worldwide sublicensable rights
under Sangamo Research Program Technology for such Third Party to research,
develop, or commercialize the Product). In the event that Sangamo commences
negotiations with a Third Party to transfer all of or certain of Sangamo’s
rights under the Sangamo Research Program Technology to such Third Party to
develop and commercialize a Product in the Field, Sangamo shall use best
commercial efforts to include in the agreement a provision that gives Sangamo
the right to terminate such Third Party’s rights under the Sangamo Research
Program Technology in the Field upon a final determination that an

41.



--------------------------------------------------------------------------------



 




Interruption has occurred and not been cured within the applicable time after
the relevant notice; and solely for purposes of this Section 9.5, the term
“Interruption” with respect to a Sangamo Third Party licensee or transferee
shall be defined in a manner that is as close to the definition contained in
Section 1.22 as Sangamo, by the exercise of best commercial efforts, is able to
include in the executed agreement with such Third Party. In the event that
Sangamo does not successfully negotiate such a provision, then Sangamo shall so
notify JDRF prior to Sangamo’s execution of the agreement with such Third Party
and, upon receipt of such notice, JDRF shall no longer have any right to obtain
the Interruption License with respect to the Sangamo Research Program Technology
licensed or transferred to such Third Party.
          (g) In connection with this Section 9.5, Sangamo shall deliver to
JDRF, within sixty (60) days of the Interruption License Effective Date, all
materials and data generated in the performance of the Research Program and the
Sangamo Research Program Technology and all other materials and data that
Sangamo may Control that are reasonably required by JDRF to manufacture, have
manufactured, sell, offer to sell and import the Product in the Field, provided
that the foregoing obligations shall apply only to the extent such materials or
data are reasonably accessible and available to Sangamo.
          (h) Notwithstanding the foregoing or any contrary provision contained
in this Section 9.5, if, following the Interruption License Effective Date, JDRF
ceases to conduct Commercially Reasonable Efforts with respect to the research,
development and commercialization of the Product in the Field for a period of
one hundred eighty (180) consecutive days then upon the expiration of such
180-day period (the “Reversion License Effective Date”) the Interruption License
shall terminate and, in accordance with the terms and conditions of this
Agreement, JDRF shall be deemed to have automatically granted to Sangamo a

42.



--------------------------------------------------------------------------------



 



non-exclusive, royalty-free, fully paid, irrevocable, perpetual, worldwide
license (with the right to grant sublicenses), under the JDRF Interruption
License Technology to research, develop, make, have made, use, import, offer for
sale and sell the Product in the Field. In addition, JDRF shall deliver to
Sangamo within sixty (60) days of the Reversion License Effective Date all
materials and data generated by JDRF and all other materials and data that JDRF
may Control that are reasonably required by Sangamo to manufacture, have
manufactured, sell, offer to sell and import the Product in the Field, provided
that the foregoing obligations shall apply only to the extent such materials or
data are reasonably accessible and available to JDRF.
ARTICLE X REPRESENTATIONS AND WARRANTIES
     10.1 Representations, Warranties and Covenants of Sangamo.
          (a) As of the Effective Date, Sangamo represents and warrants to JDRF
that: (i) this Agreement has been duly executed and delivered by Sangamo and
constitutes the valid and binding obligation of Sangamo, enforceable against
Sangamo in accordance with its terms, except as enforceability may be limited by
bankruptcy, fraudulent conveyance, insolvency, reorganization, moratorium and
other laws relating to or affecting creditors’ rights generally and by general
equitable principles; (ii) the execution, delivery and performance of this
Agreement have been duly authorized by all necessary action on the part of
Sangamo and its directors and stockholders; (iii) the individual executing this
Agreement on behalf of Sangamo is duly authorized to do so; and (iv) no
provision contained in this Agreement violates any other agreement to which
Sangamo is bound or otherwise subject.
          (b) In addition to the foregoing, as of the Effective Date, Sangamo
represents, warrants and covenants to JDRF that (i) while guaranteeing no
specific results, it has the knowledge, skills, expertise and experience to
perform the Research Program or the resources to

43.



--------------------------------------------------------------------------------



 




engage Persons to perform the Research Program who have such knowledge, skills,
expertise and experience; (ii) it has and shall maintain all licenses, permits
and other approvals and authorizations required for Sangamo to conduct work
under the Research Program consistent with its obligations pursuant to this
Agreement and shall do so in conformity with all applicable laws, statutes,
rules and regulations, and the applicable policies of any and all medical
research institutions at which Sangamo is conducting work under the Research
Program (collectively, “Applicable Law”); (iii) it shall abide by and comply
with all of the applicable provisions and conditions set forth in the “JDRF
Policies and Conditions Regarding Funding of Research Involving Human Clinical
Trials,” attached hereto as Exhibit C (the “Policies”), and Sangamo hereby
acknowledges that it is a “Sponsor” within the meaning of such Policies; (iv) it
shall not enter into any arrangement, understanding or agreement that conflicts
in any manner with this Agreement and Sangamo’s obligations and responsibilities
hereunder; provided that the foregoing shall not be interpreted as prohibiting
Sangamo from entering into an agreement with a Third Party whereby such Third
Party would research, develop, make, have made, use, import, offer for sale and
sell the Product or participate in the Research Program; and (v) with respect to
any Third Party to whom Sangamo subcontracts the performance of any aspect of
the Research Program, Sangamo shall: (A) subcontract only with reputable
entities that possess the knowledge, skills, expertise, and experience necessary
to perform such services; (B) use Commercially Reasonable Efforts to ensure that
each such subcontractor possesses and shall maintain all necessary licenses,
permits, approvals or authorizations necessary for such subcontractor to conduct
its work under the Research Program; and (C) use Commercially Reasonable Efforts
to ensure that each such subcontractor conducts all work under the Research
Program in conformity with Applicable Law.

44.



--------------------------------------------------------------------------------



 



     10.2 Representations and Warranties of JDRF. As of the Effective Date, JDRF
represents and warrants to Sangamo that: (a) this Agreement has been duly
executed and delivered by JDRF and constitutes the valid and binding obligation
of JDRF, enforceable against JDRF in accordance with its terms, except as
enforceability may be limited by bankruptcy, fraudulent conveyance, insolvency,
reorganization, moratorium and other laws relating to or affecting creditors’
rights generally and by general equitable principles; (b) the execution,
delivery and performance of this Agreement have been duly authorized by all
necessary action on the part of JDRF and its directors; (c) the individual
executing this Agreement on behalf of JDRF is duly authorized to do so; and (d)
no provision contained in this Agreement violates any other agreement to which
JDRF is bound or otherwise subject.
ARTICLE XI MISCELLANEOUS PROVISIONS
     11.1 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware without regard to any
conflict of laws principles thereof that would cause the application of the laws
of a different jurisdiction.
     11.2 Dispute Resolution.
          (a) In the event of any dispute, claim or controversy arising out of,
relating to or in any way connected to the interpretation of any provision of
this Agreement, the performance of either Party under this Agreement or any
other matter under this Agreement, including any action in tort, contract or
otherwise, at equity or law (a “Dispute”), either Party may at any time provide
the other Party written notice specifying the terms of such Dispute in
reasonable detail. As soon as practicable after receipt of such notice, the
Chief Executive Officers, or their respective designees, of both JDRF and
Sangamo shall meet at a mutually

45.



--------------------------------------------------------------------------------



 



agreed upon time and location for the purpose of resolving such Dispute. The
Chief Executive Officers, or their respective designees, shall engage in good
faith discussions and/or negotiations for a period of up to thirty (30) days to
resolve the Dispute or negotiate an interpretation or revision of the applicable
portion of this Agreement which is mutually agreeable to both Parties without
the necessity of formal dispute resolution procedures relating thereto. During
the course of such discussion and/or negotiation, the Parties shall reasonably
cooperate in order that each of the Chief Executive Officers, or their
respective designees, may be fully informed with respect to the issues in the
Dispute.
          (b) In the event any Dispute is not resolved by the Chief Executive
Officers, or their respective designees, pursuant to Section 11.2(a), then the
Parties shall resolve such Dispute by final and binding arbitration. Arbitration
shall be held in New York, NY, according to the then-current JAMS’ Commercial
Rules of Arbitration (“JAMS’ Rules”), except to the extent such rules are
inconsistent with this Section 11.2. The arbitration will be conducted by one
(1) arbitrator who shall be reasonably acceptable to the Parties and who shall
be appointed in accordance with JAMS’ Rules. If the Parties are unable to select
an arbitrator, then the arbitrator shall be appointed in accordance with JAMS’
Rules. Any arbitrator chosen hereunder shall have educational training and
industry experience sufficient to demonstrate a reasonable level of relevant
scientific, financial, medical and biotechnology industry knowledge. Within
twenty (20) days of the selection of the arbitrator, each Party shall submit to
the arbitrator a proposed resolution of the Dispute that is the subject of the
arbitration (the “Proposals”). The arbitrator shall thereafter select one of the
Proposals so submitted as the resolution of the Dispute, but may not alter the
terms of either Proposal and may not resolve the Dispute in a manner other than
by selection of one of the submitted Proposals. If a Party fails to submit a
Proposal in accordance

46.



--------------------------------------------------------------------------------



 



with the terms of this Section 11.2(b), the arbitrator shall select the Proposal
of the other Party as the resolution of the Dispute. The arbitrator shall agree
to render its opinion within thirty (30) days of the final arbitration hearing.
No arbitrator shall have the power to award punitive damages under this
Agreement regardless of whether any such damages are contained in a Proposal,
and such award is expressly prohibited. The proceedings and decisions of the
arbitrator shall be confidential, final and binding on all of the Parties.
Judgment on the award so rendered may be entered in a court having jurisdiction
thereof. The Parties shall share the costs of arbitration according to the
decision of the arbitrator. Nothing in this Section 11.2(b) will preclude either
Party from seeking equitable relief in accordance with Section 11.3 or interim
or provisional relief from a court of competent jurisdiction, including a
temporary restraining order, preliminary injunction or other interim equitable
relief, concerning a dispute either prior to or during any arbitration if
necessary to protect the interests of such Party or to preserve the status quo
pending the arbitration proceeding.
     11.3 Equitable Relief. The Parties acknowledge and agree that, in the event
of a breach or a threatened breach by either Party of this Agreement for which
there is no adequate remedy at law, the other Party may suffer irreparable
damage and accordingly, shall be entitled to seek injunctive and other equitable
remedies to prevent or restrain such breach or threatened breach, in addition to
any other remedy such Party might have at law or at equity.
     11.4 Waiver. No provision of this Agreement may be waived except in writing
by both Parties hereto. No failure or delay by either Party hereto in exercising
any right or remedy hereunder or under applicable law will operate as a waiver
thereof, or a waiver of any right or remedy on any subsequent occasion.

47.



--------------------------------------------------------------------------------



 



     11.5 Force Majeure. Neither Party will be in breach hereof by reason of its
delay in the performance of or failure to perform any of its obligations
hereunder, if that delay or failure is caused by strikes, acts of God or the
public enemy, riots, incendiaries, interference by civil or military
authorities, compliance with governmental priorities for materials, or any fault
beyond its reasonable control. In such event Sangamo or JDRF, as the case may
be, shall immediately notify the other Party of such inability and of the period
for which such inability is expected to continue. The Party giving such notice
shall thereupon be excused from such of its obligations under this Agreement as
it is thereby disabled from performing for so long as it is so disabled. To the
extent possible, each Party shall use reasonable efforts to minimize the
duration of any force majeure.
     11.6 Severability. Should one or more provisions of this Agreement be or
become invalid, then the Parties hereto shall attempt to agree upon valid
provisions in substitution for the invalid provisions, which in their economic
effect come so close to the invalid provisions that it can be reasonably assumed
that the Parties would have accepted this Agreement with those new provisions.
If the Parties are unable to agree on such valid provisions, the invalidity of
such one or more provisions of this Agreement shall nevertheless not affect the
validity of the Agreement as a whole, unless the invalid provisions are of such
essential importance for this Agreement that it may be reasonably presumed that
the Parties would not have entered into this Agreement without the invalid
provisions.
     11.7 Assignment. This Agreement may not be assigned or otherwise
transferred by either Party without the prior written consent of the other
Party; provided, however, that either Party may assign this Agreement, without
the consent of the other Party, (i) to any of its Affiliates, if the assigning
Party guarantees the full performance of its Affiliate’s obligations

48.



--------------------------------------------------------------------------------



 



hereunder; (ii) in connection with such Party’s merger, consolidation or
transfer or sale of all or substantially all of the assets of such Party; or
(iii) to any Third Party to whom Sangamo grants an exclusive or co-exclusive
license to develop the Product in the Field, provided, that in the case of
(ii) or (iii) hereunder, the successor, surviving entity, purchaser of assets,
transferee, or Third Party, as applicable, expressly assumes in writing such
Party’s obligations under this Agreement. Any purported assignment in
contravention of this Section 11.7 shall, at the option of the non-assigning
Party, be null and void and of no effect. No assignment shall release either
Party from responsibility for the performance of any accrued obligation of such
Party hereunder. This Agreement shall be binding upon and enforceable against
the successor to or any permitted assignees from either of the Parties hereto.
     11.8 Counterparts. This Agreement may be executed in duplicate, each of
which shall be deemed to be original and both of which shall constitute one and
the same Agreement.
     11.9 No Agency. Nothing herein contained shall be deemed to create an
agency, joint venture, amalgamation, partnership or similar relationship between
JDRF and Sangamo. Notwithstanding any of the provisions of this Agreement,
neither Party to this Agreement shall at any time enter into, incur, or hold
itself out to Third Parties as having authority to enter into or incur, on
behalf of the other Party, any commitment, expense, or liability whatsoever, and
all contracts, expenses and liabilities in connection with or relating to the
obligations of each Party under this Agreement shall be made, paid, and
undertaken exclusively by such Party on its own behalf and not as an agent or
representative of the other.
     11.10 Notice. All communications between the Parties with respect to any of
the provisions of this Agreement will be sent to the addresses set out below, or
to such other addresses as may be designated by one Party to the other by notice
pursuant hereto, by prepaid,

49.



--------------------------------------------------------------------------------



 



certified mail (which shall be deemed received by the other Party on the fifth
(5th) business day following deposit in the mails), or by facsimile
transmission, or other electronic means of communication (which shall be deemed
received when successful transmission is confirmed), with confirmation by first
class letter, postage pre-paid, given by the close of business on or before the
next following business day:
     if to JDRF, at:
Richard Insel, M.D.
Executive Vice President for Research
Juvenile Diabetes Research Foundation International
120 Wall Street, 16th Floor
New York, NY 10005-4001
Tel.: (212) 785-9500
Fax: (212) 785-9595
Email: rinsel@jdrf.com
     with a copy to:
Kenneth I. Schaner, Esq.
Bingham McCutchen LLP
3000 K Street, N.W., Suite 300
Washington, D.C. 20007
Tel: (202) 373-6518
Fax: (202) 424-7647
Email: kenneth.schaner@bingham.com
     if to Sangamo, at:
Sangamo BioSciences, Inc.
501 Canal Boulevard, Suite A100
Richmond, CA 94804
Attention: Chief Executive Officer
     with a copy to:
Marya Postner, Ph.D.
Cooley Godward, LLP
5 Palo Alto Square
3000 El Camino Real
Palo Alto, CA 94306

50.



--------------------------------------------------------------------------------



 



     11.11 Headings. The paragraph headings are for convenience only and will
not be deemed to affect in any way the language of the provisions to which they
refer.
     11.12 Entire Agreement. This Agreement contains the entire understanding of
the Parties relating to the matters referred to herein, and may only be amended
by a written document, duly executed on behalf of the respective Parties.
[Remainder of Page Intentionally Left Blank.]

51.



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first written above.

                  Sangamo BioSciences, Inc.    
 
           
 
  By:   /S/ Edward O. Lanphier II    
 
     
 
   
 
           
 
  Name:   Edward O. Lanphier II     
 
     
 
   
 
           
 
  Title:   Chief Executive Officer    
 
     
 
   
 
                Juvenile Diabetes Research Foundation International    
 
           
 
  By:   /s/ Richard A. Insel    
 
     
 
   
 
           
 
  Name:   Richard Insel, MD    
 
     
 
   
 
           
 
  Title:   Executive Vice President for Research    
 
     
 
   

52.



--------------------------------------------------------------------------------



 



Exhibit A
Research Plan

53.



--------------------------------------------------------------------------------



 



Exhibit B
Research Funding and Milestones
     I. Payment Schedule for Research Funding: Up to an aggregate amount of
Three Million Dollars ($3,000,000), payable as follows:

     
[***]
  [***]
[***]
  [***]
[***]
  [***]
[***]
  [***]
[***]
  [***]
[***]
  [***]
[***]
  [***]

II. Payments pursuant to this Exhibit B shall be paid by JDRF to Sangamo within
forty-five (45) days following JDRF’s receipt from Sangamo of a written
certification setting forth Sangamo’s achievement of the applicable Milestone
unless the JRAC determines, in a meeting held within such forty-five (45) day
period, that such Milestone was not achieved. If JRAC’s vote on such matter
during such meeting is not unanimous, then JDRF shall make the applicable
payment within forty-five (45) days following resolution of such dispute in
Sangamo’s favor.
*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

54.



--------------------------------------------------------------------------------



 



Exhibit C
JDRF Policies and Conditions Regarding
Funding of Research Involving Human Clinical Trials
JDRF will fund research involving human clinical trials only if the Sponsor of
the trial can assure JDRF, with a reasonable degree of certainty, that the
following conditions will be met:

  •   The research will be conducted in accordance with basic ethical principles
as reflected in the Nuremburg Code, the World Medical Association Declaration of
Helsinki and the Belmont Report;     •   The research will comply with
governmental regulatory requirements and guidance, as applicable;     •   The
research will be reviewed and approved by an institutional review board to
assure that risk is minimized and reasonable in relation to anticipated
benefits, that voluntary informed consent is given, and that the rights, safety
and welfare of the subjects are maintained;     •   The investigators will be
qualified by training, education and experience to assume responsibility for the
proper conduct of the trial and to comply with good clinical practices;     •  
A qualified physician will be responsible for all trial-related medical
decisions. During and following a subject’s participation in the trial, the
investigator will arrange for adequate medical care to be provided to a subject
for any adverse events, including clinically significant laboratory values,
related to the trial;     •   Conflicts of interest will be disclosed and
appropriate action taken;     •   Safety reporting, including serious adverse
event reports, will be made in a timely fashion and in accordance with
applicable regulatory requirements;     •   The Sponsor of the trial will
implement and maintain quality assurance and quality control systems with
written standard operating procedures in order to conduct the trial, generate
data and document compliance with the protocol, good clinical practices and
applicable regulatory requirements;     •   The clinical trial will be
registered in a public registry acceptable to JDRF, if applicable; and     •  
The investigators conducting the research, the responsible institutional review
board and the Sponsor will engage in ongoing compliance and review activity to
promote and assure the integrity of the research.

55.



--------------------------------------------------------------------------------



 



Exhibit D
Press Release

56.